DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-10 are currently pending and address below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020, complies with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.

Specification
The abstract of the disclosure is objected to because of typographical issues. In particular, lines 4-5 of the abstract recites “The intermediate portion 15 id disposed in a space between the first set and the second seat” (emphasis added). It is suggested that the abstract be amended to read -- The intermediate portion 15 is disposed in a space between the first seat and the second seat --. Appropriate correction is required. See MPEP § 608.01(b). 
The disclosure is objected to because of the following informalities: paragraph 0004 cites a “Japanese Translation of PCT International Application Publication No. 2007-523002.” It is noted that the IDS of November 25, 2020 cites Japanese patent publication JP 2007-53002, which is not a PCT international application publication. The specification appears to be referencing the JP 2007-53002 document cited in the IDS, and appropriate correction to the text in paragraph 0004 is requested. However, to the extent the specification is attempting to cite a publication not listed in the IDS of November 25, 2020, Applicant is reminded that a listing of references in the specification is not a proper 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 13-15 recite “the wall portion includes a wall connection portion detachably connected to a device connection portion of a restraining device that restrains the restrained body placed on the intermediate portion
Regarding Claim 2, line 3 recites “one of the restraining devices” and lacks antecedent basis. It is suggested that the phrase be amended to recite “one restraining device of the plurality of types of restraining devices.” 
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0252680 to Porter (hereinafter “Porter”) in view of U.S. Publication No. 2012/0025018 to France et al. (hereinafter “France”). It is noted that France was cited by the Applicant in the IDS of November 25, 2020.
Regarding Claim 1, and as best interpreted, Porter discloses an aircraft seat unit (aircraft seating arrangement for use in an aircraft; see e.g., Porter at para. 0002) comprising:

a second seat (the inboard seat unit 200 includes a second seat from the pair of seats 220; see e.g., Porter at para. 0347 and FIGS. 3, 4, 10, and 13);
an intermediate portion disposed between the first seat and the second seat (a utility surface 216 is supported on a base structure 319 that is disposed between the first and second seats of the pair of seats 220; see e.g., Porter at paras. 0349-0351 and FIGS. 3, 6b, and 12); and
a wall portion adjacent to the intermediate portion (front and rear surfaces of a shell 210 are located adjacent, next to, or near the utility surface 216 and the base structure 319, see e.g., Porter at paras. 0358-0360 and FIGS. 3, 4, 6a, 6b, 6c, 10, 13-18, and 24), wherein:
an axis line of the first seat and an axis line of the second seat are respectively disposed at angles that are oriented in mutually opposite directions with respect to a traveling direction (each seat of the pair of seats 220 is oriented at an angle β away from a longitudinal axis of the aircraft; see e.g., Porter at para. 0364 and FIG. 6b); and
the intermediate portion is disposed in a space between the first seat and the second seat and is capable of supporting a load of a restrained body placed thereon (the utility surface 216 and the base structure 319 are capable of supporting a load placed at least on top of the utility surface 216, and the utility surface 216 can be used as an additional seat; see e.g., Porter at paras. 0349 and 0355, and FIGS. 13a and 13b).
Porter does not explicitly discuss or show the shell 210 as having any wall connection portions that is detachably connected to a device connection portion of a restraining device. However, in the same field of endeavor, France discloses a class divider 100 for an aircraft seating arrangement and the class divider 100 includes a first wall member 110, a second wall member 120, and a support frame 140 (see e.g., France at paras. 175-177and FIGS. 2 and 13-17). France further discloses a bassinet that can be 
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the shell 210 of Porter to include a mounting portion to removably secure a bassinet, in view of the teachings of France, for the predictable result of enabling an additional passenger (i.e., an infant) to more comfortably and securely occupy the additional seating space between the pair of seats 220 in Porter.
Regarding Claims 3 and 6, France discloses wherein the restraining device is a bassinet, a restraining belt, or a luggage fixture (the restraining device is in the form of a bassinet; see e.g., France at paras. 0062-0072 and 0194-0195).
Regarding Claims 4, 7, and 9, Porter discloses wherein:
the intermediate portion includes a partition plate capable of being raised and lowered (the utility surface 216 can be raised and lowered via the base structure 331; see e.g., Porter at para. 0351 and FIG. 12; see also hinge of utility surface 216 in FIGS. 10 and 11),
the restraining device can be connected to the wall portion when the partition plate is in a lowered state (a locking mechanism is provided to secure the base structure 331 at a desired height, and the height of the utility surface 216 can be adjusted, if needed, to provide the necessary space and clearance when a bassinet is attached to the shell 210 of Porter; see e.g., Porter at para. 0351 and FIGS. 3, 4, and 12-18).
Regarding Claims 5, 8, and 10, Porter discloses wherein the partition plate has an auxiliary connection portion for connection with the restraining device (a top surface area of the utility surface 216 can serve as a connection portion by abutting and contacting a bottom surface of the bassinet, which in turn provides frictional resistance in the lateral direction and support in the vertical direction; the locking mechanism enables the utility surface 216 to be adjusted to a desired height, including a partially raised height where top surface area of the utility surface 216 contacts the bottom surface of .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Porter and France as applied to Claim 1 above, and further in view of French publication FR 2575711 to Manship (hereinafter “Manship”).
Regarding Claim 2, the combination of Porter and France discloses a bassinet that can be removably attached to a shell or class divider associated with a seating arrangement. Neither Porter nor France explicitly describe or show multiple types of bassinets or other accessories that can be removably attached to the shell or class divider using the same connection points. However, in the same field of endeavor, Manship discloses a support frame that is mounted to the back of a passenger seat and shows that different types of child carriers can be attached to the support frame (see e.g., Manship at page 2, lines 3-8 and FIGS. 3-5).
Thus, it would have been obvious to one skilled in the art at the time of filing to provide the shell 210 of Porter in view of France, with universal mounts for receiving and securing different types of child carriers such as bassinets, child seats, or child bed, in light of the teachings of Manship, for the predictable result of enabling an additional passenger (i.e., a child regardless of age or size) to safely occupy the additional seating space between the pair of seats 220 in Porter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,735,430 to Platz discloses a carrier that can be secured between two seats (see FIG. 4).
U.S. Patent No. 4,681,367 to Timmers discloses an auxiliary child seat integrated into a vehicle bench seat (see FIG. 6).
U.S. Patent No. 5,123,377 to Edwards discloses a vehicle restraint and seat for pets (see FIGS. 1 and 4).
U.S. Patent No. 5,344,212 to Muller discloses an infant seat system mounted to an aircraft partition (see FIGS. 1 and 2).
U.S. Patent No. 6,264,261 to Krafcik discloses a center console between two seats adapted to support a child safety seat (see FIGS. 2-4).
U.S. Patent No. 7,530,635 to Schramek-Flye discloses a child safety seat that can be suspended between two objects (see FIG. 3).
U.S. Patent No. 10,793,031 to Daniels et al. discloses a stowable harness for a vehicle seat (see FIGS. 1-6).
U.S. Publication No. 2010/0107331 to Negre discloses a cradle mounted to a vertical wall of an aircraft (see FIG. 3).
U.S. Publication No. 2015/0144671 to Seifert discloses a vehicle seat and console supported handbag carrier (see FIGS. 3 and 4).
WO 97/26811 to Andersen discloses a storage body removably mountable to a seat back via hooks or studs (see FIGS. 2 and 3).
WO 2018/178246 to Chraibi discloses a seating assembly with a booster seat disposed between two seats, and the booster seat can include anchors for a baby seat (see page 12, lines 4-26 and FIGS. 5a and 5b). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                         
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642